F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         MAR 13 2000
                                 TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 BETTY LOUISE HOOKS,

          Plaintiff-Appellant,
                                                       No. 99-1502
 v.
                                                   (D.C. No. 99-Z-1614)
                                                         (D. Colo.)
 COLORADO LOTTERY,

          Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, EBEL and BRISCOE, Circuit Judges.


      Hooks filed a pro se complaint in the United States District Court for the

District of Colorado. In response to an order of the magistrate judge finding that

the original complaint failed to comply with the pleading requirements of Federal

Rule of Civil Procedure 8(a), Hooks amended the complaint. The district court

dismissed the amended complaint without prejudice because the amended



      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
complaint also failed to comply with Rule 8(a). Hooks attempts to appeal from

this dismissal. The district court denied leave to appeal in forma pauperis. See

28 U.S.C. § 1915(a)(3).

      We review a Rule 8(a) dismissal for an abuse of discretion. See Williams

v. City of Colorado Springs, No. 98-1417, 1999 WL 235930, at *1 (10th Cir.

April 22, 1999) (unpublished); Atkins v. Northwest Airlines, Inc., 967 F.2d 1197,

1203 (8th Cir. 1992). We have carefully reviewed the pleadings before the

district court as well as Hooks’ submissions on appeal and conclude that the

district court did not abuse its discretion. Rule 8(a)(2) requires a short and plain

statement of the claim showing that the plaintiff is entitled to relief. The

amended complaint fails to meet this requirement because it does not sufficiently

identify the events that give rise to Hooks’ claim or the applicable legal theories.

      The motion to proceed in forma pauperis is DENIED, and the appeal is

DISMISSED.

      The mandate shall issue forthwith.

                                        ENTERED FOR THE COURT



                                        David M. Ebel
                                        Circuit Judge




                                         -2-